Citation Nr: 1548545	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her niece



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from May 1951 to March 1953.  The Veteran died in January 2011, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2015, the appellant and her niece testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.    

In July 2015, the Board requested specialist medical opinions from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2015); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2014).  The VHA reports, received in August 2015, have been associated with the VBMS folder.  In response, in September 2015, the Veteran's representative submitted a brief.  In October 2015, the appellant indicated that she had no further argument or evidence to submit.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA opinions that were reviewed by the AOJ and a March 2014 supplemental statement of the case (SSOC).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2011, and the death certificate lists the immediate cause of death as carcinoma of the lung.  No contributory cause of death was listed.  .   

2.  At the time of the Veteran's death, service connection was established for the following disabilities:  posttraumatic stress disorder (PTSD), rated as 50 percent disabling; hearing loss, rated as 40 percent disabling; a left lower extremity cold weather injury, rated as 20 percent disabling; a right lower extremity cold weather injury, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and a postoperative scar, rated as 0 percent disabling.

3.  The cause of the Veteran's death did not manifest in service or within one year of service and is not related to his military service, including asbestos exposure, or a service-connected disability.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 101, 1103, 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Court has held that additional, detailed notice requirements apply in the context of a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of death.  In particular, this notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the RO provided the appellant with a notice letters in July 2011, January 2013, and November 2013.  The claim was readjudicated in a supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the appellant of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  This letter satisfied the Hupp and Dingess notification requirements.

Thus, the appellant has received all required notice in this case, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the notice provided to the appellant.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified, relevant, and available post-service medical records, are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  A copy of the Veteran's death certificate has also been obtained and associated with the claims file.  The appellant has also submitted statements, private medical opinions, medical treatise evidence, terminal records for the Veteran, and argument from her representative.  Neither the appellant nor her representative has identified any outstanding, available evidence that is relevant to her cause of death claim being decided herein.  

Moreover, the Board obtained several VHA medical opinions dated in August 2015 and several VA opinions dated in September 2011, April 2013, January 2014, and February 2014 addressing whether the cause of the Veteran's death is related to his military service.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  In particular, the August 2015 VHA opinions from a psychiatrist and pulmonologist, when considered in combination with earlier VA opinions, were thorough, supported by a rationale, based on a review of the evidence in the VBMS folder, and supported by the probative evidence of record. The VHA opinions relied upon are adequate as further discussed below.

In addition, as noted above, the appellant was provided the opportunity to testify at a hearing before the undersigned Veterans Law Judge in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the appellant, and her representative outlined the issue of entitlement to service connection for the cause of the Veteran's death.  They engaged in a discussion as to substantiation of that claim, and the appellant and her representative explained why they believed that the Veteran's lung cancer was related to asbestos exposure and his service-connected PTSD.  The appellant demonstrated actual knowledge of the evidence needed to substantiate her claim, and potential favorable outstanding medical evidence was discussed.  The appellant was also given additional time (60 days) after the hearing to submit such evidence.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  

Thus, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  38 U.S.C.A. § 5103A (West 2014).  


Law and Analysis

The Veteran died in January 2011, and the death certificate lists the immediate cause of death as a carcinoma of the lung (lung cancer).  No contributory cause of death was listed.  

At the time of his death in January 2011, service connection was established for the following disabilities:  PTSD, rated as 50 percent disabling; hearing loss, rated as 40 percent disabling; a left lower extremity cold weather injury, rated as 20 percent disabling; a right lower extremity cold weather injury, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and a postoperative scar, rated as 0 percent disabling.  The combined service-connected disability rating was 80 percent.  See 38 C.F.R. § 4.25 (combined ratings table), 4.26.  In addition, at the time of the Veteran's death, the Veteran was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, service connection had not been established for any lung disability.  

The appellant has raised two theories of entitlement.

First, the appellant has contended that the Veteran was exposed to asbestos during his military service from 1951 to 1953 from insulation while aboard transport ships to Korea and while stationed in barracks.  The appellant has maintained that his cause of death from carcinoma of the lung was the direct result of the combination of his in-service exposure to asbestos and his smoking.  See April 2006 Veteran's claim; November 2006, August 2007, December 2007, and June 2009 Veteran's statements; October 2011 DIC claim; June 2013 VA Form 9; April 2015 hearing testimony at pages 11-14; September 2015 representative brief.  

Second, the appellant has contended that the Veteran's service-connected PTSD was a contributing cause of his death, as opposed to merely sharing in the production of death.  She has asserted that PTSD contributed substantially or materially to death, combined with another disorder to cause death, or aided or lent assistance to death.  Specifically, she has argued that anxiety from the Veteran's PTSD caused or aggravated his smoking, which led to his cause of death from carcinoma of the lung.  Both the appellant and the Veteran indicated that smoking was a way to self-medicate the PTSD.  See July 2008 Veteran's statement; June 2013 VA Form 9, April 2015 hearing testimony at page 6; September 2015 representative brief.  

DIC is defined in the regulations as a monthly payment made by VA to a surviving spouse, child, or parent because of a service-connected death of a veteran occurring after December 31, 1956.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a)(1) (2015).  Generally, a veteran's death is service-connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that combined to cause death, or aided or lent assistance to the production of death.  It is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

As to presumptive service connection, where a veteran served ninety days or more of active service, and certain enumerated "chronic" diseases, such tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for the cause of death on a secondary basis can be established if it shown that the veteran's disability which is the primary cause of death is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition (a primary cause of death) that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The Board will first address the appellant's contention that the Veteran's cause of death from carcinoma of the lung was partly due to his in-service exposure to asbestos.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, Topic 2, and M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3, provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  The date of this amended material is August 7, 2015.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  
	
The M21-1 defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, Topic 2, Block a.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. The M21-1 also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Block d.    

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Block b.  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Block b.  
  
The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Block f.

High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers, and this is significant considering that, during World War II, U.S. Navy veterans were exposed to chrysotile, amosite, and crocidolite that were used extensively in military ship construction.  Id. at Block e.  

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate that the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Block h.  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000); DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988).    

The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos-related claim.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure during service.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).  

If the evidence supports a conclusion that the veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty v. Brown, 4 Vet. App. 428 (1993).  A veteran is competent to testify as to the facts of his asbestos exposure, but the Board can still assess his credibility.  Id. at 432.

Upon review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death is not warranted. 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a lung disorder, such as COPD or lung cancer.  In fact, an examination of the lungs conducted in March 1953 at separation did not reveal any lung disorder, and a March 1953 x-ray of the chest conducted at separation was normal.  

With regard to the Veteran's history of tobacco use, in contrast to the appellant's April 2015 hearing testimony that the Veteran stopped smoking one year after service in 1953/1954, private and VA treatment records repeatedly describe a history of the Veteran's smoking at least a pack and a half a day from the time of service in the early 1950s until the mid-1980s or mid-1990s.  See e.g., July 2009 and April 2010 private treatment notes; April 2008 private medical opinion of Dr. H.J., MD.; February 2010 private medical opinion of Dr. M.B.,MD; November 2010 history and physical of East Jefferson General Hospital; March 2010 private report of East Jefferson General Hospital.  In a July 2008 statement, the Veteran himself admitted that he had been a "chronic smoker" in the past.  Thus, the weight of the evidence, including the Veteran's own reports, shows that he had a significant post-service smoking habit for decades.      

With regard to in-service asbestos exposure, the Veteran is competent and credible in his assertion that he was exposed to asbestos during his military service from 1951 to 1953 from insulation while aboard transport ships to Korea and while stationed in barracks.  McGinty, 4 Vet. App. at 432.  In short, the Board concedes that the Veteran likely had exposure to asbestos during service.

Following service, there is no evidence of a tumor in the lungs within one year after the Veteran's separation from service.  Therefore, the presumption of in-service incurrence is not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Following service, a VA chest x-ray dated in June 1986 first revealed a few scattered fibrotic areas in the lungs, but no active infiltrates or pleural fluid.  However, cytology results in July 1996 revealed that a right upper lobe adenocarcinoma had developed.  The Veteran had surgery to remove the lung cancer.  In November 2009, the Veteran's lung cancer returned.  The Veteran also had renal cancer.  There are numerous VA and private x-ray reports and biopsies for the lungs dated in 2009 and 2010 in the claims folder that revealed lung cancer and COPD.  In any event, the first evidence that a lung condition manifest is decades after separation from service.  Following service, there is no lay assertion from the Veteran or the appellant or any clinical evidence suggesting or demonstrating continuous, ongoing respiratory symptomatology subsequent to his separation from service in March 1953.  Thus, in the present case, service connection by way of chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b) for an enumerated "chronic disease" such as lung cancer in lieu of medical nexus is not warranted here.  Walker v. Shinseki, 708 F.3d 1331, 1336-40 (Fed. Cir. 2013).  

With regard to a nexus between the Veteran's lung cancer and asbestos exposure during his military service, the record include both favorable and unfavorable evidence.  However, upon review, in the present case, the Board concludes the most probative evidence of record weighs against a nexus between the Veteran's cause of death (lung cancer) and his in-service asbestos exposure in the 1950s.  38 C.F.R. §§ 3.1(k), 3.303; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the Veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data[ ] but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

With regard to favorable evidence on the issue of etiology, the appellant has submitted December 2013 medical treatise evidence indicating that, if a person both smokes and has been exposed to asbestos, that person has a much greater chance of developing lung cancer than does someone who smokes but has not been exposed to asbestos.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  The question in the present case is how adequate are the private medical opinions submitted by the appellant in combination with this medical treatise evidence.  

The appellant also submitted a private medical opinion from Dr. C.B., MD., dated in December 2010.  Dr. C.B. assessed that the Veteran had a "past asbestosis induced lung cancer history."  However, Dr. C.B. provided no rationale for his opinion.  In this regard, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the opinion has limited probative value.

In a private medical opinion dated in January 2013, Dr. L.L. commented that the Veteran was exposed to asbestos while on a military vessel during the Korean War and stated that asbestos "may have contributed" to his development of lung cancer.   However, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006) (doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102.

In addition, the appellant submitted a private medical opinion from Dr. T.D., MD. dated in January 2013.  Dr. T.D. indicated that the Veteran had a history of asbestosis and subsequently developed lung cancer.  It was Dr. T.D.'s opinion that the Veteran's lung cancer was more likely than not related to asbestosis.  Again, no rationale was provided for this opinion, thereby diminishing its probative value.

Finally, with regard to favorable evidence on the issue of etiology, after a review of the claims folder, a September 2011 VA examiner opined that the combination of the Veteran's smoking and asbestos exposure "are the most likely causes" of his lung carcinoma that subsequently developed.  Similarly, the appellant provided a private medical opinion from Dr. H.J., MD., dated in February 2010.  Dr. H.J. noted that the Veteran recently developed a recurrence in the interlobar fissures on the right and was scheduled for surgical resection.  The Veteran had a history of heavy asbestos exposure during his service in the Army.  In the opinion of Dr. H.J., this asbestos exposure, along with his cigarette exposure, significantly increased the risk of his developing carcinoma of the lung, and in his opinion, there was a greater than 50 percent chance of a causable relationship.  These opinions, when considered in conjunction with the medical treatise evidence cited above, provide some evidence in support of the Veteran's claim.  

Conversely, a November 2010 report from East Jefferson General Hospital assessed that "all in all, his [the Veteran's] history is a testament to tobacco-induced malignancies."  

In addition, after a review of the claims folder, an April 2013 VA examiner remarked that, although asbestos exposure during service was conceded, the Veteran's lung cancer was not related to asbestos exposure during military service.  It was noted that the Veteran's particular form of lung cancer was not attributable to asbestos exposure.  There was no radiographic evidence of asbestos exposure.  The Veteran's chest radiograph does not show changes consistent with asbestos exposure, asbestosis, or asbestos-related pleural disease.  The pathology report of the resected lung tumor also made no mention of asbestos fibers or asbestos bodies.  However, the chest radiograph did show smoking-related lung disease.  The examiner determined that smoking was a much more likely cause of the Veteran's lung cancer.  Overall, this April 2013 VA opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's post-service medical records.  

Moreover, a January 2014 VA examiner, after a review of the claims folder, opined that the Veteran's lung cancer was less likely as not caused or aggravated by his conceded minimal asbestos exposure.  The examiner observed that there was no evidence in the record of pleural plaques or interstitial lung disease.  It was also noted that being a passenger on a ship with asbestos is unlikely to result in lung cancer.  None of the biopsies of lung scans revealed asbestos-related lung disease.  The Veteran did not work in an occupation of a person who would develop asbestos-related lung cancer.  The examiner also noted that the favorable private opinions did not provide any rationale for their opinions.  Overall, this January 2014 VA opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's post-service medical records.  

Nevertheless, in light of this conflicting evidence of record discussed above, in July 2015, the Board requested an expert opinion from a VHA pulmonologist.  The pulmonologist was asked to answer the following questions:

(1) The examiner should identify all respiratory disorders that were present prior to the Veteran's death, including carcinoma of the lung and COPD.

(2) For each identified diagnosis, is it at least as likely as not (i.e., 50 percent or more probable) that the disorder was related to the Veteran's military service, to include in-service asbestos exposure?

In response, a negative, unfavorable August 2015 opinion was received from a VHA pulmonologist.  Based on a review of the Veteran's relevant medical history, the VHA examiner diagnosed the Veteran with "smoking related" COPD, emphysema, lung cancer, and multiple PET positive liver lesions suspected to represent metastatic cancer which could also have contributed to more respiratory problems.  These diagnoses were supported by computed tomography (CT) scans and laboratory testing.  Based on this testing, there was no compelling evidence to suggest the presence of any significant asbestos-related pleural disease or pulmonary fibrosis related to asbestosis.  There were no obvious pleural plaques, no significant pulmonary fibrosis, and no asbestos fiber or bodies in the reported surgical lung biopsy studies.  Moreover, although the level of the Veteran's asbestos exposure was very hard to quantify, based on the Veteran's reported asbestos history, the level of asbestos exposure could very likely be similar to that of an ambient asbestos exposure level by many civilians who lived and resided in similar environments from the same period.  Because the Veteran did not have work exposure in high asbestos level occupations, it was hard to support the claim that his level of asbestos exposure actually contributed significantly to his lung cancer risk.  The VHA pulmonologist concluded that the Veteran's lung diseases were "unlikely" to have resulted from his military service.  More specifically, he stated that the Veteran's lung cancer and COPD were unlikely to have resulted from the claimed asbestos exposure as a result of his military service.  

Overall, this August 2015 VHA specialist opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's post-service medical records.  The Court has stated that an examination or opinion is adequate when it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  This VHA opinion outweighs the favorable opinions of record, as it is more detailed in its explanation, and it specifically references the lack of radiographic evidence of asbestosis in the record.  

The Board now turns to the appellant's second contention that the Veteran's PTSD caused or aggravated his smoking, which led to his cause of death from carcinoma of the lung.

Initially, with regard to the Veteran's service-connected disabilities, there is no allegation or evidence of record that the Veteran's service-connected hearing loss, tinnitus, left lower extremity cold weather injury, right lower extremity cold weather injury, or postoperative scar were principal or contributory causes of death.  See 38 C.F.R. § 3.312(b), (c).  Thus, there is no probative evidence in support of this potential theory of entitlement, such that it will not be discussed in any detail.  

With regard to tobacco use, for claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active duty service.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a) (2015).  "Tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  Id.

Service connection, however, is not precluded where the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  38 C.F.R. § 3.300(b)(1).  For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the Veteran's use of tobacco products during service.  Id.  

VA's Office of General Counsel has explained that the legal bar to service connection for a disability or death attributable to tobacco use does not bar a finding of secondary service connection for a disability or death related to the Veteran's use of tobacco products after the Veteran's service, where that disability or death is proximately due to or aggravated by a service-connected disability that is not service-connected on the basis of being attributable to the Veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (October 28, 2003).  In other words, secondary service connection may be established for disability or death related to post-service tobacco use that is the result of or aggravated by a service-connected disability unrelated to tobacco use.  Id.  The GC opinion further held that VA adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability or death may be service-connected.  Id.  See also VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section K, Topic 4, Blocks a-f (September 15, 2011).  

Upon review of the evidence, the Board finds that the most probative evidence of record does not establish that the Veteran's service-connected PTSD was either a principal cause of death or contributed substantially or materially, combined, aided, or lent assistance to his death.  38 C.F.R. § 3.312.  In addition, the evidence does not show that the Veteran's service-connected PTSD caused or chronically worsened (i.e., aggravated) his carcinoma of the lung by way of smoking.  38 C.F.R. § 3.310(a), (b).  

Specifically, a February 2014 VA psychological examiner, after a review of the claims folder, expressed the opinion that it was less likely as not that the symptoms from the Veteran's service-connected PTSD caused or aggravated the Veteran's smoking habit beyond its normal progression.  The examiner reviewed the evidence of record and found no evidence of a link between the Veteran's PTSD and his smoking habit.  There was no formal diagnosis of a nicotine use disorder.  There was also no medical opinion that the Veteran's lung cancer had its etiology through the Veteran's service-connected PTSD.  

In addition, a September 2011 VA examiner stated that smoking and PTSD are correlated; however, he explained that this does not imply that PTSD causes smoking.  As an example, the examiner noted that smokers carry matches and therefore most people with lung cancer will also be found to be carrying matches, but it does not mean that matches cause cancer.  If the Veteran chose to smoke to deal with his PTSD, the examiner commented that does not mean that PTSD caused his cancer.  PTSD, smoking, and lung cancer are not linked in a cause-and-effect relationship even though they may be correlated.  PTSD does not increase the risk of lung cancer. 

In July 2015, the Board requested an expert opinion from a VHA psychiatrist.  The Board asked the following questions:

(1) Is it at least as likely as not (50 percent or more probable) that the Veteran's service-connected PTSD caused or chronically worsened (i.e., aggravated) his carcinoma of the lung?

(2) Is it at least as likely as not (50 percent or more probable) that the Veteran's service-connected PTSD immediately caused his death, contributed substantially or materially to his death, combined with another disorder to cause his death, or aided or lent assistance to his death?  

In answering questions these two questions, the VHA psychiatrist was asked to address the following:

(A) Did symptoms from the Veteran's service-connected PTSD cause the Veteran to use tobacco products after service?

(B) If the Veteran's service-connected PTSD caused the Veteran to use tobacco products after service, was post-service tobacco use a substantial factor in causing or aggravating the Veteran's lung disorders?

(C) If post-service tobacco use was a substantial factor in causing or aggravating the Veteran's lung disorders, would the Veteran's death from carcinoma of the lung have been prevented but for the use of tobacco products caused by the service-connected PTSD?  

In response, an August 2015 opinion was received from a VHA psychiatrist.  Based on a review of the Veteran's relevant medical history, the VHA examiner concluded that the Veteran's service-connected PTSD did not cause or aggravate his lung cancer.  In addition, he indicated that the Veteran's service-connected PTSD did not immediately cause the Veteran's death, did not contribute substantially or materially to his death, did not combine with another disorder to cause his death, and did not aide or lent assistance to his death.  The VHA examiner also found that symptoms from the Veteran's service-connected PTSD did not cause the Veteran to use tobacco products after service.  The VHA examiner reasoned that it appeared likely that the Veteran began smoking cigarettes prior to his military career.  It was noted he had a job with a tobacco company prior to service, and in the medical evidence of record, he is described as having a 35-year history of smoking, having stopped in 1985.  This would place the onset of tobacco use at approximately 1950, which would have been prior to service.  It was also noted that tobacco dependence is caused by using tobacco products; it is not caused by some other condition.  The VHA examiner further remarked there were no post-service medical records prior to 1986 during the time he was an active smoker.  The VHA examiner also observed that, if the Veteran stopped smoking in 1985, but first experienced PTSD symptoms severe enough to seek treatment in 2006, it would appear that his PTSD symptoms were not related to his smoking.  There is nothing in the available records to suggest that the Veteran's PTSD contributed to his smoking habit.  The VHA examiner also remarked that, while cigarette smoking may be associated with symptoms of irritability and anxiety, both components of PTSD, the cause of tobacco-related anxiety and irritability is the medical effects of tobacco-derived nicotine or the withdrawal symptoms that trigger the next cigarette.  

Overall, the August 2015 VHA psychiatrist's opinion was thorough, supported by rationale, based on a review of the claims folder, and supported by the Veteran's post-service medical records.  The Court has stated that an examination or opinion is adequate when it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.   Monzingo, 26 Vet. App. at 105.  Moreover, there is no contrary medical opinion of record.  

Lay evidence from a veteran or his spouse, when competent, can establish a nexus between the veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  Id.  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In the present case, the Veteran and the appellant are competent to discuss when his cigarette smoking began, the nature of his asbestos exposure, and his psychiatric symptoms from PTSD.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, a determination as to whether the Veteran's death by lung cancer is related to in-service asbestos exposure or PTSD is a medical question that requires medical expertise and training, which the Veteran and the appellant do not have.  This case also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  

Finally, the Veteran and the appellant's lay assertions in the present case are outweighed by the clinical findings of the August 2015 VHA pulmonology and psychiatric examiners, as well as several VA examiners, who determined that the Veteran's cause of death was not service-connected.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  In this case, the VHA examiners reviewed and considered the evidence of record, including the Veteran and the appellant's statements, and provided medical opinions with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against service connection for the cause of the Veteran's death.  Thus, there is no reasonable doubt to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.








ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


